Citation Nr: 0624879	
Decision Date: 08/14/06    Archive Date: 08/24/06

DOCKET NO.  04-35 012A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether the character of the appellant's discharge from his 
September 1968 to September 1970 period of active duty is a 
bar to entitlement to Department of Veterans Affairs (VA) 
benefits.


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel


INTRODUCTION

The appellant had active service from September 1968 to 
September 1970, for which he received a discharge Under Other 
Than Honorable Conditions (UOTHC).

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 administrative decision of 
the Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which determined that 
the appellant's character of service was a bar to VA 
benefits.  The appellant perfected an appeal of that 
determination.

The appellant requested a Travel Board Hearing, which a 
December 2004 RO letter informed him was scheduled for 
February 1, 2005.  The claims file reflects no evidence of 
the letter having been returned as undeliverable.  The 
appellant failed to appear for his scheduled hearing, and the 
claims file reflects no evidence of him having requested that 
the hearing be rescheduled.  Thus, the hearing request is 
deemed withdrawn.  See 38 C.F.R. § 20.702 (2005).

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

General Court-Martial Order Number (GCMO) 153, Department of 
The Army, Headquarters, U.S. Army Infantry Training Center, 
Ft. Benning, Georgia, dated September 22, 1970, reflects 
that, on July 15, 1970, the appellant was arraigned and tried 
on three charges in violation of the Uniform Code of Military 
Justice.  They were: committing a battery on another soldier, 
in violation of Article 128, 18 U.S.C. § 928; wrongfully 
communicating a threat to injure the soldier assaulted, in 
violation of Article 134, 18 U.S.C. § 934; and, disrespect 
towards a superior commissioned officer, in violation of 
Article 89, 18 U.S.C. § 889.

The appellant entered pleas of Not Guilty to all charges and 
specifications.  The GCMO reflects that the court-martial 
convicted him of the battery and disrespect offenses and, due 
to insufficient evidence, dismissed the charge of wrongfully 
communicating a threat.  The appellant was sentenced to 
confinement for three months.  No previous convictions were 
considered.  The convening authority, by action dated 
September 22, 1970, approved the sentenced as adjudged and 
designated the Post Stockade, Ft. Benning, as the place of 
confinement.
  
Special Order Number 272, issued by the same command as was 
the GCMO, dated September 29, 1970, reflects that the 
appellant was discharged with an Undesirable Discharge due to 
Unfitness, Frequent Incidents of a Discredible Nature.  The 
appellant's DD Form 214 shows his discharge as UOTHC, which 
is the equivalent of an Undesirable Discharge.

The July 2004 administrative decision reflects that the 
appellant's character of service was determined to be a 
statutory bar to benefits solely because he was convicted by 
general court-martial.  That is an erroneous application of 
the applicable regulatory criteria.  A discharge or release 
from service under one of the conditions specified in 38 
C.F.R. § 3.12 is a bar to the payment of benefits unless it 
is found that the person was insane at the time of committing 
the offense causing such discharge or release or unless 
otherwise specifically provided.  38 C.F.R. § 3.12(b) (2005).  
Benefits are not payable where the former service member was 
discharged or released under one of the following conditions: 
. . . (2) By reason of the sentence of a general court-
martial. . . .  Id.

The appellant was tried by general court-martial, but his 
release from active service was not as a result of his 
sentence by that tribunal.  As reflected in the GCMO above, 
the court-martial did not impose a punitive discharge as part 
of its sentence.  

Thus, the appellant is entitled to have his claim for 
benefits adjudicated under the applicable criteria of 
38 C.F.R. § 3.12(d)(4) for willful and persistent misconduct, 
as reflected in Special Order Number 272.  The Board notes 
that the GCMO and Special Order 272 are the only documents in 
the claims file related to the appellant's separation from 
active service.  The RO must obtain all of the appellant's 
related military personnel records prior to reviewing his 
claim.

Accordingly, the case is REMANDED for the following action:

1.  The RO shall endeavor to obtain all 
existing personnel records related to the 
appellant and his release from active 
service, to include the administrative 
discharge proceeding which resulted in his 
separation from active service, and 
associate them with the claims file.

2.  After all the above is completed, the 
RO shall review any all of the evidence 
obtained since the statement of the case 
(SOC) in light of all the other evidence 
of record and review the claim under the 
correct regulatory criteria applicable to 
the appellant's claim.  To the extent that 
the benefit sought on appeal remains 
denied, issue the appellant a supplemental 
SOC and.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  VA will notify the appellant if 
further action is required on his or her part.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).

_________________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

